Case 6:20-cv-01327-RBD-LRH Document 24 Filed 12/22/20 Page 1 of 3 PageID 89




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   KASSIA COMPTON,

                           Plaintiff,

   v.                                                          Case No: 6:20-cv-1327-Orl-37LRH

   ADVANCE AUTO LOCKSMITH, INC.,
   DARRAN DENT and RICHARD
   WILKINSON,

                           Defendants.


                                                 ORDER
             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       JOINT MOTION FOR APPROVAL OF SETTLEMENT AND
                           MOTION TO DISMISS THE CASE WITH PREJUDICE
                           AND SUPPORTING MEMORANDUM OF LAW (Doc. No.
                           23)

             FILED:        November 25, 2020



             THEREON it is ORDERED that the motion is DENIED without prejudice.

             On July 24, 2020, Plaintiff Kassia Compton instituted this action against Defendants

   Advance Auto Locksmith, Inc., Darran Dent, and Richard Wilkinson. Doc. No. 1. Plaintiff

   asserts one claim for unpaid overtime compensation pursuant to the Fair Labor Standards Act

   (“FLSA”), 29 U.S.C. § 201, et seq. Id.

             On November 11, 2020, the parties notified the Court that they had reached a settlement of

   Plaintiff’s FLSA claim. Doc. No. 22. The parties thereafter filed a joint motion to approve their
Case 6:20-cv-01327-RBD-LRH Document 24 Filed 12/22/20 Page 2 of 3 PageID 90




   settlement agreement. Doc. No. 23. The parties ask that the Court approve their agreement in

   accordance with Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982),

   and dismiss the case with prejudice. Id. With the motion, the parties have included a fully

   executed copy of their Settlement Agreement and Mutual Release of Claims (“Agreement”). Doc.

   No. 23-1. The matter has been referred to the undersigned.

          Upon review, there is one provision in the parties’ Agreement that prevents the undersigned

   from recommending that the Court approve the parties’ settlement. Specifically, the release, while

   limited to Plaintiff’s FLSA claim, extends to non-parties to the Agreement:

          Plaintiff hereby knowingly and voluntarily releases and forever discharges
          Defendants, their parents, predecessors, successors, assigns, subsidiaries, affiliates,
          insurers, and owners, and their past, present and future directors, officers,
          shareholders, members, employers, agents, insurances and attorneys both
          individually and in their capacities as directors, owners, officers, shareholders,
          members, employers, agents, insurers and attorneys (collectively, “Releasees”) of
          and from any and all claims arising under the FLSA for unpaid overtime against any
          of the Releasees which Plaintiff has or might have as of the date of the execution of
          this Agreement.

   Id. ¶ 2(c) (emphasis added). The presiding District Judge has previously stated that “a general

   release may not be used to release a non-party.” See Lina Arguelles et al. v. Noor Baig, Inc., No.

   6:16-cv-2024-Orl-37TBS, Doc. No. 19 (M.D. Fla. Feb. 24, 2017). And even if the parties limit the

   release to only FLSA claims, “the Court remains skeptical as to the propriety of releasing FLSA

   claims against a non-party.” See id.; see also Rivera v. U.S.A. Transporter Servs., Inc., No. 6:16-

   cv-2158-Orl-37TBS, 2017 WL 11049718, at *2 (M.D. Fla. Apr. 7, 2017) (“[A] general release may

   not be used to release a non-party. Here, the parties have submitted no authority supporting the

   propriety of releasing claims against non-parties in an FLSA action. Absent such, the Court

   declines to approve the release of claims against any entity or person other than Defendant.”). And




                                                   -2-
Case 6:20-cv-01327-RBD-LRH Document 24 Filed 12/22/20 Page 3 of 3 PageID 91




   although the Agreement contains a severability clause, see Doc. No. 23-1 ¶ 10, that provision

   specifically does not apply to the language of the release.

           Accordingly, upon consideration, the parties’ Joint Motion for Approval of Settlement and

   Motion to Dismiss the Case With Prejudice (Doc. No. 23) will be DENIED without prejudice.

   On or before January 5, 2021, the parties shall file a renewed motion which must either: (1)

   include citation to legal authority demonstrating that a release extending to non-parties is

   permissible under governing law; or (2) include an amended settlement agreement limiting the

   release to the parties to this case.

           DONE and ORDERED in Orlando, Florida on December 22, 2020.




   Copies furnished to:

   Counsel of Record




                                                    -3-
